DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 20 December 2021 is acknowledged and entered.
By this Amendment, the Applicant amended Claims 1, 3-7, and 10, canceled Claims 2 and 9, and added Claims 11-18. Claims 1, 3-8, and 10-18 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(a) and 112(b): In light of the amended claims, the rejections of Claims 1-8 and 10 are withdrawn.

Applicant’s arguments, see pages 6-9, filed 20 December 2021, with respect to the previous rejection(s) of claim(s) 1 -10 under USC § 103, in light of the amendments made to the claims, have been fully considered and are partially persuasive.  
Applicant argues (pg 7) that Bennett teaches “only uprights” (Figs 1-2, items 26 and 28), and “thus Bennett does not disclose a box-like structure…that encloses a space on all sides”.  Examiner respectfully disagrees, and notes that the term “upright” does not appear in Bennet’s disclosure.  
Examiner acknowledges Applicant’s disclosure (Specification, pg 7):  
“In addition to the upper 10 and lower 11 plates, the box-like structure 12 is also formed by four sides 13, arranged along a substantially rectangular profile, which separate the upper plate 10 from 
	Applicant additionally discloses (Specification, pg 8) “Both the sides 13 of the box-like structure 12 and the walls 17 of the compartments 20 comprise openings 18 which allow the passage of pipes and cables from the exterior to the interior of the box-like structure 12.”  However, Applicant does not mention any limitations of the size of the openings 18, nor does Applicant state that doing so solves any stated problem or is for any particular purpose (Applicant states the cables and pipes are functional to the operation of the machine (pg 3), but does not address any unexpected advantage of providing an “enclosed space”).
Bennett discloses “vertical frame members 26 and 28” as a part of “horizontal frame member 20”.  As previously annotated by Examiner, an Upper Plate sits on top of the “vertical frame member”.
This teaching of Bennett therefore describes an “upper plate and the lower plate are assembled to form a box- like structure, the box-like structure comprising sides which separate the upper plate from the lower plate so as to enclose a space therein on all sides, and configured to accommodate cables and pipes which are functional to the operation of the machine”, as claimed by Applicant in (amended) Claim 1.  In the absence of any further description of the limitation from Applicant, the rationale behind the rejection of Claim 1 with regards to the “box-like structure” is therefore upheld, since items 26 and 28 of Bennett describe the “sides which separate the upper plate from the lower plate” and enclose a space on all sides while accommodating cables and pipes.
Examiner further notes Applicant has not provided any indication of novel and/or unexpected results in forming a “box-like structure” that encloses a space (an apparatus that is extremely well known across many arts).

 This amendment overcomes the previous rejections of Claims 1-10 under 35 USC § 102 and 103, and the overall rejection of these claims are therefore withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 5,105,859). in view of Dardoni (US 8,197,245).
Regarding Claim 1, Bennett discloses a machine for packaging liquids in containers, comprising 
distribution starwheels (43, and Col 4, lines 1-9) for moving preforms or containers between the operating units; 
wherein the machine comprises a base (12 and Col 3, lines 57-61) which comprises an upper plate (Examiner's annotations) and a lower plate (Examiner's annotations),
 wherein all the operating units (70 and Col 5, lines 65-68) and the distribution starwheels (43) are placed on said upper plate (Examiner's annotations), and
wherein the upper plate and the lower plate are assembled to form a box-like structure (Examiner's annotations), 
the box-like structure comprising sides (26, 28) which separate the upper plate from the lower plate so as to enclose a space therein on all sides (see Examiner’s rationale in the section above titled “Response to Arguments”), and
configured to accommodate cables and pipes (62, 64) which are functional to the operation of the machine (Examiner’s rationale above).





    PNG
    media_image1.png
    785
    575
    media_image1.png
    Greyscale


	Further regarding Claim 1,  Bennett is silent on a machine for packaging liquids in containers, comprising operating units comprising a preform oven and a blowing unit.  Dardoni, however, teaches a 
	The advantages of Dardoni’s teachings include an apparatus for molding containers obtained from preforms or containers which is compact and in which it is easy to maintain environmental contamination below a desired level.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dardoni’s teachings to Bennett’s disclosures by adding a parison station and blowing unit to the apparatus of Bennet in order to gain the advantage of a compact, easy to maintain container molding apparatus.
Regarding Claim 5, Bennett as modified above teaches a machine for packaging liquids in containers, wherein the sides of the box-like structure and/or the walls of the compartments comprise openings (Bennett, Examiner's annotations) configured to allow the passage of pipes and cables (Bennett, 62, 64) between the exterior and the interior of the box-like structure.
Regarding Claim 7, Bennett as modified above teaches a machine for packaging liquids in containers, wherein the upper plate comprises: fixing seats (Bennett, interpreted by Examiner as "a dedicated location for an operating unit or starwheel") for the operating units and for the distribution starwheels (Bennett, Examiner's annotations), the fixing seats being arranged in a predefined position determined by the geometry of the machine, and a plurality of openings (Bennett, Examiner's annotations) configured for the passage of cables and pipes (Bennett, 62, 64) which are functional to the operation of the machine.
Regarding Claim 8, Bennett as modified above discloses the claimed invention except for the base having a maximum size of 3 meters in width and/or 10 meters in length.  It would have been an obvious matter of design choice to construct the base to these dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 10, Bennett as modified above teaches the claimed invention, to include a blowing unit (Dardoni, Col 4, lines 57-58), but does not explicitly recite said blowing unit as comprising “two to sixteen blowing modules” as claimed by Applicant. However, it would have been obvious before the effective filing date of the claimed invention to duplicate the blowing modules of the blowing unit so that there are two to sixteen blowing modules, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the presence of plurality of blowing modules does not yield any other result other than the predictable result of increasing the amount of blowing capability (see MPEP 2144.04).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Dardoni, and in further view of Lupi (EP1707530A1).
Regarding Claim 3, Bennett as modified above is silent on a machine for packaging liquids in containers, wherein the upper plate is larger than the lower plate, whereby it protrudes laterally with respect to the sides, wherein fins extend at corners of the box-like structure, said fins acting as a reinforcement for ends of the upper plate and as abutment surfaces for support bars of the base.
	Lupi, however, teaches a machine for packaging liquids in containers, wherein the upper plate (Fig 12, items 4 and 19) is larger than the lower plate (5), whereby it protrudes laterally with respect to the sides, wherein fins (19) extend at corners of the box-like structure, said fins acting as a reinforcement for ends of the upper plate and as abutment surfaces for support bars of the base (Examiner’s annotations).

    PNG
    media_image2.png
    479
    645
    media_image2.png
    Greyscale


The advantages of Lupi's teachings include precise mounting of the barrels for functional equipment with respect to of the table housing. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Lupi’s teachings to Bennett’s modified disclosures by enlarging and shaping the upper plate of Bennet as taught by Lupi in order to gain the advantages of precise barrel mounting.
Regarding Claim 6, Bennett as modified is silent on a machine for packaging liquids in containers, wherein the lower plate comprises a plurality of service openings, arranged in prefixed positions and configured to allow a torch of a welding machine or other tools required for fixing the operating units to the upper plate to access from below a lower surface of the upper plate.

	The advantages of Lupi's teachings include precise mounting of the barrels for functional equipment with respect to of the table housing. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Lupi’s teachings to Bennett’s modified disclosures by enlarging and shaping the upper plate of Bennet as taught by Lupi in order to gain the advantages of precise barrel mounting.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Dardoni, and in further view of Roth (EP3085628A1).
Regarding Claim 4, Bennett discloses a machine for packaging liquids in containers, wherein the box-like structure comprises one or more compartments which are open on the side of the lower plate and closed at a top by the upper plate (Examiner’s annotations), the compartments being configured to accommodate and allow the passage of cables and pipes (62, 64) which are functional to the operation of the machine.
	Further regarding Claim 4, Bennett teaches the claimed invention, to include compartments closed at the top, but does not explicitly recite said compartments being also closed laterally by walls.
	Roth, however, explicitly teaches compartments closed laterally by walls (Fig 13 and Col 10, paras 103-105).    


    PNG
    media_image3.png
    830
    841
    media_image3.png
    Greyscale



.

Claims 11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 5,105,859). in view of Marastoni (2014/0318083)
Regarding Claim 11, Bennett discloses a machine for packaging liquids in containers, comprising 
systems for transporting containers between said operating units (43, and Col 4, lines 1-9); 
wherein the machine comprises a base (12 and Col 3, lines 57-61) which comprises an upper plate (Examiner's annotations) and a lower plate (Examiner's annotations),
 wherein all the operating units (70 and Col 5, lines 65-68) and t the systems for transporting the containers (43) are placed on said upper plate (Examiner's annotations), and
wherein the upper plate and the lower plate are assembled to form a box-like structure (Examiner's annotations), 
the box-like structure comprising sides (26, 28) which separate the upper plate from the lower plate so as to enclose a space therein on all sides (see Examiner’s rationale in the section above titled “Response to Arguments”), and
configured to accommodate cables and pipes (62, 64) which are functional to the operation of the machine (Examiner’s rationale above).
Further regarding Claim 11,  Bennett is silent on operating units comprising a preform oven,  a blowing unit,  a filling unit,  and a labeling unit.  Marastoni, however, teaches operating units comprising a preform oven (para 41), a blowing unit (para 43), a filling unit (para 7), and a labeling unit (para 58).
	The advantages of Marastoni’s teachings include improvements over known systems that are particularly reliable and efficient and which, at the same time, guarantee a high level of hygiene.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Marastoni’s teachings to Bennett’s disclosures by adding a preform oven, a blowing unit, a filling unit, and a labeling unit in order to gain the advantages of a known system improved to be particularly reliable and efficient and which, at the same time, guarantees a high level of hygiene.
Regarding Claim 14, Bennett as modified above teaches a machine for packaging liquids in containers, wherein the sides of the box-like structure and/or the walls of the compartments comprise openings (Bennett, Examiner's annotations) configured to allow the passage of pipes and cables (Bennett, 62, 64) between the exterior and the interior of the box-like structure.
Regarding Claim 16, Bennett as modified above teaches a machine for packaging liquids in containers, wherein the upper plate comprises: fixing seats (Bennett, interpreted by Examiner as "a dedicated location for an operating unit or starwheel") for the operating units and for the systems for transporting the containers (Bennett, Examiner's annotations, “starwheel”), the fixing seats being arranged in a predefined position determined by the geometry of the machine, and a plurality of openings (Bennett, Examiner's annotations) configured for the passage of cables and pipes (Bennett, 62, 64) which are functional to the operation of the machine.
Regarding Claim 17, Bennett as modified above discloses the claimed invention except for the base having a maximum size of 3 meters in width and/or 10 meters in length.  It would have been an obvious matter of design choice to construct the base to these dimensions, since such a modification would have 
Regarding Claim 18, Bennett as modified above teaches the claimed invention, to include a blowing unit (Marastoni, para 43), but does not explicitly recite said blowing unit as comprising “two to sixteen blowing modules” as claimed by Applicant. However, it would have been obvious before the effective filing date of the claimed invention to duplicate the blowing modules of the blowing unit so that there are two to sixteen blowing modules, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the presence of plurality of blowing modules does not yield any other result other than the predictable result of increasing the amount of blowing capability (see MPEP 2144.04).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Marastoni, and in further view of Lupi.
Regarding Claim 12, Bennett as modified above is silent on a machine for packaging liquids in containers, wherein the upper plate is larger than the lower plate, whereby it protrudes laterally with respect to the sides, wherein fins extend at corners of the box-like structure, said fins acting as a reinforcement for ends of the upper plate and as abutment surfaces for support bars of the base.
	Lupi, however, teaches a machine for packaging liquids in containers, wherein the upper plate (Fig 12, items 4 and 19) is larger than the lower plate (5), whereby it protrudes laterally with respect to the sides, wherein fins (19) extend at corners of the box-like structure, said fins acting as a reinforcement for ends of the upper plate and as abutment surfaces for support bars of the base (Examiner’s annotations).
	The advantages of Lupi's teachings include precise mounting of the barrels for functional equipment with respect to of the table housing. It would have been obvious to one of ordinary skill in 
Regarding Claim 15,  Bennett as modified above is silent on a machine for packaging liquids in containers, wherein the lower plate comprises a plurality of service openings, arranged in prefixed positions and configured to allow a torch of a welding machine or other tools required for fixing the operating units to the upper plate to access from below a lower surface of the upper plate.
	Lupi, however, teaches a machine for packaging liquids in containers, wherein the lower plate comprises a plurality of service openings, arranged in prefixed positions and configured to allow a torch of a welding machine or other tools required for fixing the operating units to the upper plate to access from below a lower surface of the upper plate (Lupi, para 61).
	The advantages of Lupi's teachings include precise mounting of the barrels for functional equipment with respect to of the table housing. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Lupi’s teachings to Bennett’s modified disclosures by enlarging and shaping the upper plate of Bennet as taught by Lupi in order to gain the advantages of precise barrel mounting.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Marastoni, and in further view of Roth (EP3085628A1).
Regarding Claim 13, Bennett discloses a machine for packaging liquids in containers, wherein the box-like structure comprises one or more compartments which are open on the side of the lower plate and closed at a top by the upper plate (Examiner’s annotations), the compartments being configured to accommodate and allow the passage of cables and pipes (62, 64) which are functional to the operation of the machine.
	Further regarding Claim 13, Bennett teaches the claimed invention, to include compartments closed at the top, but does not explicitly recite said compartments being also closed laterally by walls.
	Roth, however, explicitly teaches compartments closed laterally by walls (Fig 13 and Col 10, paras 103-105).    
	 In the interests of compact prosecution, Examiner additionally notes the Roth also teaches a box-like structure comprises one or more compartments which are open on the side of the lower plate and closed at the top by the upper plate, the compartments being configured to accommodate and allow the passage of cables and pipes (Fig 13, Item 79) which are functional to the operation of the machine.
	The advantages of Roth’s teachings include keeping the inner surfaces of the apparatus from getting wet and dirty, and thereby improving component performance.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Roth’s teachings to Bennett’s modified disclosures in order to gain the advantages of include improved component performance by enclosing the compartments of Bennett with the walls of Roth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	- Bernhard (US 4,445,549) discloses a machine for packaging liquids in containers, comprising two or more filling elements, star wheels, and upper and lower plates assembled to form a box-like structure, wherein the sides of the box-like structure and/or the walls of the compartments comprise openings configured to allow the passage of pipes and cables between the exterior and the interior of the box-like structure.

	- Danel, (US 2019/0256299) additionally discloses a machine for packaging liquids in containers, comprising two or more filling elements, star wheels, and upper and lower plates assembled to form a box-like structure, wherein the sides of the box-like structure and/or the walls of the compartments comprise openings configured to allow the passage of pipes and cables between the exterior and the interior of the box-like structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/              Examiner, Art Unit 3753                                                                                                                                                                                          
/Timothy P. Kelly/               Primary Examiner, Art Unit 3753